 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
Law Offices ot DOC#:

_ JAMES E. BAHAMONDE, P.C. DATE FILED: ]]=2)-T7__

2501 Jody Court
North Bellmore, NY 11710
Long Island Tel. (516) 783-9662
New York City Tel. (646) 290-8258
Fax No, (646) 435-4376
James@CivilRightsNY.com

November 18, 2019

BY ECF

Hon. Andrew L. Carter, Jr
United States District Judge
Southern District of New York
500 Pearl St., Room 1950
New York, NY 10007

RE. Dobbs, et al. v. Metropolitan Transit Authority, et al.,
17cv8199 (ALC)\(KKNF)

Dear Judge Carter:

I represent the plaintiffs in the above referenced action and respectfully seek leave to file
the Second Amended Complaint by November 21, 2019.

On November 5, 2019, the court granted leave to file a Second Amended Complaint by
November 11, 2019. Unfortunately, the Second Amended Complaint was not filed until
November 12, 2019. Consequently, the clerk of the court rejected the second amended complaint
because leave to file had expired on November 11, 2019.

Plaintiffs respectfully seek an extension of time to file the Second Amended Complaint
by November 21, 2019.

Thank you for your time and consideration.

Respectfully yours,
/s/ James E. Bahamonde
James E. Bahamonde, Esq.

ce: (by ECF)
Alexis Downs, Esq.
Attorney for Defendants MTA and New York City Transit Authority

Bruce M. Strikowsky

Schnader Harrison Segal & Lewis LLP
bstrikowsky@schnader.com

Attorney for Advance Transit Co. Inc.

SO ORDERED: |

  
 

 

  

HON. ANDREW L. CARTER, JK.
UNITED STATES DISTRICT JUDGE

W- 24-1,

 
